Citation Nr: 9915321	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include episodic alcoholic gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to May 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied the veteran's claim of entitlement to service 
connection for alcoholic gastritis.

Initially, the Board notes that the veteran's claim was 
before the Board in February 1996.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to attempt to obtain any additional treatment 
records identified by the veteran, which pertained to his 
gastritis.  The RO was also directed to afford the veteran a 
VA examination in order to evaluate the veteran's gastritis, 
including any relationship to the veteran's alcohol abuse.  
Review of the veteran's claims file indicates that the RO 
complied with the Board's directives, as required by law.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
incorporated additional treatment records into the veteran's 
claims file, and the veteran was afforded several VA 
examinations, which addressed the nature of the veteran's 
gastritis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's gastrointestinal disorder is acute in 
nature and related to his post-service episodic use of 
alcohol.



CONCLUSION OF LAW

The veteran does not have a gastrointestinal disorder which 
is the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Generally, controlling law provides that service connection 
may be established for disability resulting from personal 
injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

Where a well grounded claim has been submitted, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  Thereafter, 
when, upon consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving the issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b) (West 1991).

Service connection may be granted for identifiable disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  


II.  Factual Background

The evidence of record pertinent to this claim consists of 
the veteran's service medical records, VA examinations 
(conducted in May 1991, in October 1997, and in January 
1998), VA Form 119 (Report of Contact) (dated in October 
1991), the veteran's testimony at his RO hearing (conducted 
in June 1993), and private medical records (dated from 
October 1997 to January 1998).

Review of the veteran's service medical records reveals 
numerous entries documenting the veteran's complaints of 
stomach pain, upset stomach, and epigastric pain.  Entries 
indicate that the veteran was treated with Tagamet and Maalox 
but without relief.  Entries also indicate that these 
complaints arose with the veteran's use of Antabuse and 
possible alcohol consumption.  Assessments ranged from 
possible peptic ulcer disease to possible/probable gastritis 
or alcoholic gastritis.  A November 1985 entry reflects 
treatment received by the veteran for his alcohol abuse and 
alcohol withdrawal.  That part of the record documenting the 
veteran's past medical history noted that the veteran had no 
history of peptic ulcer disease or gastrointestinal bleeding, 
although he reported having noticed occasional right upper 
quadrant stomach pains.  A February 1986 Consultation Sheet 
documents the veteran's failure in an alcohol rehabilitation 
program, his alcohol problems, and his complaints of 
epigastric pain.  The physician noted that he had treated the 
veteran for presumptive gastritis/peptic ulcer disease but 
that the veteran's pain persisted.  Follow-up assessment 
found the veteran to have abused alcohol.  The assessment was 
probable alcoholic gastritis.  It was recommended that the 
veteran be given a direct order to resume a monitored 
Antabuse program.  The veteran's separation examination 
(conducted in March 1986) noted a history of possible peptic 
ulcer disease, not radiographically or endoscopically 
documented, with the last episode reported four days earlier.  
The examiner also noted the veteran's history of alcoholism 
and his history of refusing Antabuse treatment, in spite of a 
direct order.  The veteran's DD 214 indicates that the 
veteran was separated from service because of alcohol abuse 
rehabilitation failure.

A May 1991 VA examination, conducted by a physician's 
assistant, found the veteran's abdomen to be soft and non-
tender.  The veteran had normal bowel sounds, with no masses 
or organomegaly, nor were there bruits.  The recorded 
impression was dyspepsia and possible peptic ulcer disease, 
although an upper GI (gastrointestinal) by history did not 
reveal an ulcer along with constipation.  Functional bowel 
syndrome was also a consideration.  The veteran's VA 
psychiatric examination (also conducted in May 1991) reflects 
the veteran's reports of having used alcohol extensively.  It 
also reflects the veteran's reports of having problems with 
epigastric distress, which he treated with Maalox.  Upon 
examination, the pertinent Axis III diagnosis was 
gastrointestinal complaints.

An October 1991 VA Report of Contact indicates that the RO 
received an advisory opinion as to the presence of irritable 
bowel syndrome.  It was noted that upon review of both the 
veteran's military and civilian records, the examiner could 
find no evidence for a diagnosis of irritable bowel syndrome.

At his RO hearing (conducted in June 1993), the veteran 
testified that while in service he had experienced a burning 
sensation in the pit of his stomach and that he had felt 
really nauseous sometimes.  (Transcript (T.) at 9).  He 
stated that drinking a lot of water seemed to help some.  Id.  
The veteran also testified that the flight surgeon gave him 
chewable Mylanta tablets.  Id.  When asked if he was bothered 
by gastritis currently, the veteran responded 
"occasionally."  Id.  When asked if he took over-the-
counter medication for his gastritis, the veteran responded 
in the affirmative.  (T. at 10).  The veteran also stated 
that he drank a lot of water.  Id.  When asked if he had been 
seen by a physician lately or if he required medical care for 
his gastritis, the veteran answered in the negative.  Id.

Pursuant to the Board's remand of February 1996, a January 
1997 VA examination reflects the veteran's subjective 
complaints of having an upset stomach a lot and some nausea.  
The veteran also reported having very black tarry sticky 
stools, with the last episode having been approximately two 
months before, for a single movement.  The veteran stated 
that his first episode had been in service.  This examination 
also reflects the veteran's in-service participation in an 
alcohol rehabilitation program and his failure to finish the 
program.  The veteran reported that an upper GI series done 
two weeks before was normal.  Upon physical examination, the 
veteran's abdomen was soft, non-tender, and without mass or 
hepatosplenomegaly.  Bowel sounds were present.  Rectal 
examination was normal, and the veteran's stool was light 
brown and guaiac negative.  The veteran stated that his 
weight was relatively stable.  It was noted that the veteran 
was not anemic.  The veteran reported some nausea and 
occasional vomiting every several months.  He also reported 
that he had a dark stool approximately two months before.  
Prior to that, his last episode had been several years ago.  
The veteran stated that he had a daily upset stomach.  A CBC 
was obtained, as well as a serum alcohol level.  The 
veteran's serum alcohol level was 0.125.  The examiner noted 
in his discussion that the veteran had admitted to having a 
beer and a hot dog two hours before the examination, although 
the veteran presented with a 0.125 (legally drunk) blood 
alcohol level.  The pertinent diagnoses were alcohol 
dependence, ongoing, and alcoholic gastritis, by history.  

While the January 1997 examination was reviewed by a 
physician, the veteran's representative pointed out that the 
examination was not done by a physician.  Accordingly, 
further examination was scheduled.  

The October 1997 VA examination was negative for any 
complaints by the veteran as to dysphagia, epigastric pain, 
hematemesis, nausea or vomiting, and any current treatment.  
Physical examination found the veteran's health normal and 
his weight stable.  No obstruction was found upon diagnostic 
testing, but the examiner added that colonoscopy had revealed 
a rectal fissure.  The diagnoses were irritable bowel 
syndrome and rectal fissure.  There was no reference to or 
discussion of the veteran's service medical history, 
including his alcohol abuse.  He was referred for further 
evaluation.  

On a special gastrointestinal examination for the VA in 
October 1997, the veteran's reported history of severe bouts 
of abdominal pain was recorded.  It was noted that this pain 
was always below the umbilicus, bilateral lower quadrants, 
and was associated with alternate constipation and diarrhea, 
with bouts lasting for one to two weeks.  The veteran also 
reported occasional blood with rectal wiping and occasional 
dark stools.  He stated that an upper GI series was 
unremarkable in the past year or two.  The veteran also 
stated that his pain was a severe and cramping type of pain.  
Under the veteran's social history, it was noted that the 
veteran reported being an occasional alcohol user.  Physical 
examination found the veteran in no acute distress.  
Examination of the veteran's abdomen revealed active bowel 
sounds and mild discomfort, bilaterally in the lower 
quadrants.  There was no tenderness at McBurney's point, nor 
was there organomegaly or inguinal adenopathy.  Rectal 
examination was deferred.  The recorded impression noted that 
the veteran had had alternate constipation and diarrhea, 
small rectal bleeding, and some degree of motility disorder.  
There were concerns of possible chronic colitis or possible 
precancerous lesions.  It was recommended that the veteran 
have a lower GI evaluation and that further recommendations 
would follow if the lower GI evaluation was unremarkable.

The private medical records (dated from October 1997 to 
January 1998) indicate that a colonoscopy was performed as 
follow-up to the veteran's October 1997 examination.  
Moderate perianal disease was noted, but no additional ulcer, 
neoplastic, or obstructive lesions were found.  There was no 
evidence of colonic polyps.  A December 1997 entry reflects 
the veteran's reports of vomiting blood and of having blood 
in stools.  The veteran also reported vomiting food and 
coffee.  His vomiting was associated with pain.  The veteran 
stated that he felt relieved upon vomiting.  It was noted 
that the veteran reported having consumed a six-pack the 
Sunday before.  Follow-up on January 14, 1998, found that the 
veteran had had no further bleeding for the past two to three 
weeks and that this seemed to be coincidental to the veteran 
abstaining from alcohol.  The veteran reported that he was 
still vomiting every other day but that there was no blood 
seen.  It was noted that the veteran denied melena, 
hematochezia, abdominal pain, weight loss, and other 
symptoms.  Physical examination found active bowel sounds 
present, with mild midepigastric tenderness, without rebound 
or masses.  No hepatosplenomegaly was appreciated.  The 
impression was hematemesis.  The physician noted that this 
might be related to alcohol, but with the veteran's 
persistent nausea and left upper quadrant abdominal pain, an 
upper GI should still be performed.  The upper GI, performed 
the next day, was normal, with no signs of bleeding or 
previous abnormality.  There was no sign of scarring.

The January 1998 VA examination reflects the veteran's 
service medical history, as documented in the veteran's 
service medical records.  It also reflects the veteran's 
current reported medical history of repeated episodes of 
hematemesis.  It was noted that the veteran was on Prilosec, 
with fair results.  It was also noted that examinations in 
October 1997 had been negative, including colonoscopy.  The 
examiner stated that the veteran minimized his alcohol abuse, 
stating that his last abuse had been in the summer of 1995.  
The veteran also stated that now he would just have 
"occasional" alcohol, like three glasses of wine at 
Christmas dinner or a couple of drinks in April 1997.  The 
examiner referenced the earlier VA examination results which 
determined that the veteran was legally intoxicated at the 
time of examination.  The veteran reported a 15 pound weight 
loss, but the examiner found the veteran's weight upon 
examination to be 146 pounds.  In October 1997, the veteran's 
weight was recorded at 152 pounds.  Physical examination 
found the veteran's abdomen to be soft, without guarding.  
The veteran stated that he felt pain in his left upper 
quadrant of his abdomen, but there was no mass nor 
hepatosplenomegaly.  The veteran's bowel sounds were 
normoactive.  Upon review of the veteran's records, the 
examiner noted a history of a normal colonoscopy in October 
1997, a normal upper GI series in September 1997, and the 
veteran's report of an even earlier endoscopy, which showed 
no significant findings.  The examiner stated, based upon the 
veteran's history of alcohol dependency and negative upper GI 
series without duodenal scarring, a normal endoscopy and 
colonoscopy (all performed in the last six months), that he 
would make a final diagnosis of episodic alcoholic gastritis.

III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to service connection for a gastrointestinal 
disorder.  However, the Board must adhere to established law 
and regulations in its determinations.  As such, the 
veteran's claim must be denied, as the weight of the evidence 
fails to demonstrate that the veteran has a chronic 
disability and that it is related to documented in-service 
events.

Initially, as to the veteran's documented service medical 
history, the Board acknowledges those assessments suggesting 
that the veteran might possibly have had peptic ulcer disease 
or gastritis.  However, the Board notes that assessments made 
nearer the veteran's separation from service indicated that 
the veteran had probable alcoholic gastritis.  Indeed, it was 
noted upon the veteran's separation examination, that 
possible peptic ulcer disease had not been radiographically 
or endoscopically documented.  The veteran's alcohol abuse 
and his failure to continue on Antabuse were also noted by 
the examiner.  Also, the Board cannot ignore that the 
veteran's service medical records document his subjective 
complaints of stomach pains within the context of the 
veteran's alcohol abuse, his use of Antabuse in a treatment 
program, and his subsequent refusal to continue with 
Antabuse.  Further, the Board notes that a February 1986 
entry specifically indicated that the veteran had been 
treated presumptively for gastritis/peptic ulcer disease but 
without relief. The veteran's pain persisted.

With respect to the post-service clinical evidence of record, 
the Board again acknowledges assessments suggesting that the 
veteran possibly has peptic ulcer disease, functional bowel 
syndrome, or irritable bowel syndrome.  However, and of great 
import, the Board notes that those diagnoses were made based 
upon, for the most part, an incomplete medical history.  The 
veteran's alcohol abuse was either referenced historically or 
omitted.  As to the May 1991 VA examination result reflecting 
the physician assistant's opinion that the veteran had 
irritable bowel syndrome/possible peptic ulcer disease, it 
was specifically noted in an October 1991 VA Report of 
Contact that upon review of both the veteran's military and 
civilian records, the examiner could find no evidence for a 
diagnosis of irritable bowel syndrome.  Moreover, the Board 
points out that these provisional diagnoses were made without 
benefit of diagnostic testing.  All subsequent test results 
were normal or negative.

Further, with regard to current chronic disability, while 
several gastrointestinal diagnoses were considered on the 
examinations in 1997, it was noted by the VA examiner in 
January 1998 that all of the veteran's diagnostic testing in 
the previous six months (upper GI series, endoscopy, 
colonoscopy) had been normal or negative.  It was his 
opinion, based upon the veteran's alcohol abuse and upon 
review of the veteran's records (including the normal or 
negative diagnostic test results), that the veteran had 
episodic alcoholic gastritis.

In light of this qualification, the Board is not persuaded by 
the clinical evidence of record that the veteran currently 
has a chronic disability or that it is, if present, related 
to those events documented in the veteran's service.  Here, 
the record repeatedly has demonstrated that the veteran's 
stomach complaints arise coincidental to his episodic abuse 
(use) of alcohol.  Absent the veteran's alcohol abuse (use), 
the clinical record is negative for abnormal findings.  To 
reiterate, the veteran's 1997 upper GI series, his endoscopy, 
and his colonoscopy were either negative or normal.  Further, 
the veteran himself testified at his RO hearing that he only 
experienced "gastritis" occasionally and that he had not 
required any medical care lately.  In this respect, the Board 
acknowledges that the veteran is not competent to diagnose 
any possible disorder, see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), but he is competent to relate whether he 
experienced any symptomatology and sought treatment for that 
symptomatology.  Id.

The Board has not addressed whether the veteran's abuse of 
alcohol constitutes willful misconduct.  Further, the Board 
has not considered recent case law which directs that service 
connection can be granted for disability resulting from abuse 
of alcohol.  See Barela v. West, 11 Vet. App. 280 (1998).  In 
this instance, the Board finds such consideration unwarranted 
for an equitable disposition of the veteran's claim.  Here, 
as discussed above, the Board finds the weight of the 
evidence against the veteran's claim.  The veteran does not 
have a chronic disability related to events in service.  
Indeed, it is quite questionable whether any gastrointestinal 
disorder is present.  As documented in the clinical evidence 
of record, diagnostic testing was normal or negative, and the 
veteran's stomach complaints appear to arise only after 
episodes of alcohol consumption.  Apparently, when the 
veteran abstains from alcohol consumption, his stomach 
complaints dissipate.

Accordingly then, in light of the clinical evidence of record 
and applicable law discussed above, the Board concludes that 
the veteran's claim of entitlement to service connection for 
a gastrointestinal disorder, to include episodic alcoholic 
gastritis, must be denied.  In this instance, there simply is 
not an approximate balance of positive and negative evidence 
regarding the merits of this issue; as such, the benefit of 
the doubt in resolving this issue cannot be given to the 
veteran.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include episodic alcoholic gastritis, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

